Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered October 5, 2006, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgement is affirmed.
The defendant’s plea of guilty was knowingly, voluntarily, and intelligently entered, and his unsubstantiated claims of in*698nocence and coercion made immediately before sentencing were refuted by his previous admissions of guilt and acknowledgment that no one had forced, threatened, or coerced him into pleading guilty (see People v Mann, 32 AD3d 865 [2006]; People v Cepeda, 29 AD3d 491 [2006]; People v Eschenberg, 275 AD2d 719 [2000]). Therefore, the County Court providently denied the defendant’s motion to withdraw his plea of guilty (see CPL 220.60 [3]). Skelos, J.P., Lifson, Santucci and Balkin, JJ., concur.